Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “a system”.
Claims 15-20 are rejected for dependency upon rejected base claim 14 above.

Claim 14 recites the limitation “telemetry data” on line 4, which renders the claim indefinite because it is unclear whether the telemetry data on line 4 refers to the telemetry data on line 1 of the claim or to another telemetry data.  Therefore, the limitation “telemetry data” on line 4 is interpreted as “the telemetry data”.


Allowable Subject Matter
Claims 1-13 are allowed.

Claims 14-20 are rejected under 35 USC 112, but would be allowable if the 35 USC 112 rejection is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, determining whether the telemetry data comprises an instance of user information from the set of user information; based on determining the telemetry data comprises the instance of user information: generating a warning indication comprising a type indication for the instance of user information and diagnostic information for the software; and transmitting the warning indication to a server device as substantially recited in independent claims 1 and 14; and further fail to teach receiving, from a client device, a warning indication that an instance of user information was identified in telemetry data at the client device, the warning indication comprising a type indication for the instance of user information and diagnostic information for software; determining contact information associated with a developer of the software; generating an electronic communication comprising the type indication and at least a part of the diagnostic information as recited in independent claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Malton (US 2019/0146897) teaches a method for generating a warning signal to indicate a PII is detected.

Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 



/Qamrun Nahar/
Primary Examiner, Art Unit 2196